Response to Amendment
This action is in response to Amendments made on 8/27/2021, in which: claims 18, 20, 30-31 are amended, claims 21-27, 32, 34 are previously presented and claims 1-17, 19, 28-29, 33 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a poultry container door with two substantially flat panels joined together to form an elongate part with an L-shaped cross-section, each of the flat panels having apertures and at least one comprising an open groove to fit the profile of a door frame, and more specifically, the door frame has first and second ends, and first and second front panel bars each having first and second ends, the first ends of the first and second front panel bars connecting to the first and second ends of the door frame profile section and extending perpendicularly from the door frame profile section, first and second bottom bars extending perpendicularly from the second ends of the first and second front panel bars and arranged to follow a part of an external border of the substantially L-shaped cross-section of the substantially flat panels, the first and second bottom bars carrying coupling plates having openings cooperating with coupling elements protruding from a bottom panel of one of the two substantially flat panels. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/            Examiner, Art Unit 3642             

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644